Beardsley, Justice.
Held that under the 39th rule, both orders were a nullity. The recorder had no power to make an order for that.purpose within four days; and after the four days had expired, the circuit judge had no power to grant a similar order; but allowed the service of defendant’s papers for the motion to set aside the report to be deemed good service, on payment of $7 costs of opposing this motion in twenty days» and that plaintiffs have twenty days thereafter to serve counter affidavits_ Judgment to stand as security.
Rule accordingly.